                       IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

CHRIS RUBI,

              Plaintiff,

v.                                                               CIV 18-0979 MV/KBM

TOWN OF MOUNTAINAIR, POLICE
CHIEF ALFREDO C. TURRIETA, and
SHAYNA NAZARIO, Mountainair
Police Officer,

              Defendants.

       PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

       THIS MATTER is before the Court on Plaintiff’s Opposed Motion to File

Amended Complaint, filed on September 13, 2019. Doc. 33. Having carefully reviewed

the parties’ positions and the material portions of the record, the Court recommends that

Plaintiff’s motion be DENIED.1

I.     Factual and Procedural Background2

       On June 8, 2017, Mr. Chris Rubi was involved in an altercation with Mr. Edward

Padilla, Jr., who is a municipal employee with the Town of Mountainair, New Mexico.

Docs. 19-1 ¶ 4; 19-2 ¶ 4; 27-1 ¶¶ 13-27; 33-1 ¶¶ 14-28. Mr. Rubi filed a police report

with Officer Shayna Nazario of the Mountainair Police Department (MPD). Doc. 33-1



1 Judge Vazquez entered an Order of Reference on November 14, 2019, referring this case to
the undersigned Magistrate Judge “to hear and determine Plaintiff’s Opposed Motion to File
Amended Complaint.” Doc. 37 (citing Doc. 33).
2 The Court recites the facts as they appear in the original Complaint (Doc. 1), the proposed
Amended Complaint (Doc. 33-1), and the record (Docs. 19-1–19-5, 27-1–27-2, 34-1–34-2) in a
light most favorable to Plaintiff.
¶ 29. Officer Nazario took statements about the altercation from Mr. Rubi, Mr. Padilla,

and an alleged witness, Ms. Andrea Reynaga. Doc. 19-1 ¶¶ 4-15. According to Officer

Nazario, each man involved blamed the other for starting the altercation, each man

accused the other of threatening to physically injure him, and Mr. Rubi asserted that Mr.

Padilla pushed him to the ground. Doc. 19-1 ¶¶ 5-10, 12-14. Ms. Reynaga, who spoke

to Officer Nazario and provided a written statement, stated that she saw both men

yelling and cursing at each other. Docs. 19-1 ¶¶ 15-19; 19-1-A. She heard Mr. Rubi say,

“I’m gonna kick your ass[,]” and Mr. Padilla reply, “Well let’s go, bitch.” Doc. 19-1-A at 2.

“Mr. Rubi disagrees with both Mr. Padilla’s and Ms. Reynaga’s versions of the

altercation, but he does not dispute that each gave their statements to Officer Nazario.”

Doc. 32 at 2 (citing Doc. 27 at 2).

       Officer Nazario consulted with Deputy District Attorney Ray Sharbutt and

informed him that “she had an eye witness to the dispute” but was unsure whether she

could file charges against Mr. Padilla, since he and Officer Nazario shared an

employer—the Town of Mountainair. Doc. 19-2 ¶ 4; see also Doc. 19-1 ¶ 22. “Mr.

Sharbutt ‘advised Officer Nazario to issue non-traffic citations for disorderly conduct’

pursuant to Mountainair Ordinance § 7-1-5 to both Mr. Rubi and Mr. Padilla.” Doc. 32 at

2 (quoting Doc. 19-2 ¶ 4; citing Doc. 19-1 ¶ 22; Town of Mountainair, Code of

Ordinances § 7-1-53).




3 The Code of Ordinances is available on the Town of Mountainair website, “Documents” tab, at
the link marked “Ordinances.” Select the “Municipal Code” folder, then select Chapter VII
“Morals and Conduct.” See Town of Mountainair, https://mountainairnm.gov/documents (last
visited Dec. 11, 2019). The relevant portion of the ordinance provides:
        Disorderly conduct consists of either:

                                              2
       “Mr. Rubi retained an attorney for his July 5, 2017 arraignment in Mountainair

Municipal Court.” Id. at 3 (citing Docs. 19-3 ¶ 6; 19-3-A; 27-1 ¶¶ 30, 32). His attorney’s

paralegal spoke with Judge Riley of the municipal court. See Docs. 1-6 ¶¶ 3-4. “Judge

Riley expressed surprise that Mr. Rubi would need an attorney for an arraignment.”

Doc. 32 at 3 (citing Doc. 1-6 ¶ 9). “The paralegal explained that Mr. Rubi ‘had been

attacked by [Mr. Padilla] and . . . felt he needed legal representation.’” Id. (quoting

Doc. 1-6 ¶ 10). “Judge Riley responded, ‘I know that’s not true’ and stated that she had

already heard about the situation and understood that Mr. Rubi had caused trouble at

City Hall.” Id. (quoting Doc. 1-6 ¶¶ 11-12). Judge Riley later recused herself from the

case and instructed former Mountainair Police Chief Alfredo C. Turrieta to refile the

citation in another jurisdiction. See Docs. 19-2 ¶ 7; 19-3 ¶ 10; 19-3-B; 27-2 ¶ 10.

“Neither Officer Nazario nor Chief Turrieta has ever reissued the citation.” Doc. 32 at 3

(citing Docs. 19-1 ¶ 25; 19-4 ¶ 7; 19-5 ¶¶ 3-4).

       Mr. Rubi filed his original “Complaint Due to Deprivation of Civil Rights and

Malicious Abuse of Process” in this Court on October 22, 2018. Doc. 1. He asserted

claims for malicious prosecution pursuant to 42 U.S.C. § 1983; claims for municipal and

supervisory liability pursuant to § 1983; violations of the New Mexico Tort Claims Act,

N.M. Stat. Ann. §§ 41-4-6 and 41-4-12 (1978) (NMTCA); and a violation of the New

Mexico Inspection of Public Records Act, N.M. Stat. Ann. § 14-2-1–12 (1978). See id.


       A.     Engaging in any public place in a violent, abusive[,] indecent, or otherwise
              disorderly conduct which creates a clear and present danger of violence;
              or . . .
      E.      Using in any public place fighting words which by their very utterance are
              likely to provoke a violent reaction in an average person to whom such
              words are addressed.
Mountainair Ordinance § 7-1-5(A), (E).

                                                3
Defendants moved for summary judgment on the malicious prosecution and NMTCA

claims (Doc. 19) and moved to dismiss the municipal and supervisory liability claim

(Doc. 9). Judge Vazquez granted summary judgment with respect to the malicious

prosecution claim, dismissed the municipal and supervisory liability claim, and granted

summary judgment in part with respect to the NMTCA claims. See Doc. 32. Only two

state law claims remained: malicious abuse of process under § 41-4-12 and the IPRA

claim. Id. at 13.The Court allowed Mr. Rubi 30 days to file a motion to amend his

complaint. Id.

       Mr. Rubi now moves to amend his complaint to add a federal claim for retaliatory

prosecution pursuant to the First Amendment. Doc. 33 at 1. As that is the only claim in

the Amended Complaint, he has abandoned his two remaining state law claims. See

Doc. 33-1. Defendants oppose the motion on the basis of futility. Doc. 34.

II.    Legal Standards

       Federal Rule of Civil Procedure 15 allows a party to amend its pleading once as

a matter of course in limited circumstances. Fed. R. Civ. P. 15(a)(1). Otherwise, a party

may only amend its pleading with the “opposing party’s written consent or the court’s

leave.” Fed. R. Civ. P. 15(a)(2). Rule 15 directs that leave shall be freely given “when

justice so requires.” Id. “The purpose of the Rule is to provide litigants ‘the maximum

opportunity for each claim to be decided on its merits rather than on procedural

niceties.’” Minter v. Prime Equip. Co., 451 F.3d 1196, 1204 (10th Cir. 2006) (quoting

Hardin v. Manitowoc-Forsythe Corp., 691 F.2d 449, 456 (10th Cir. 1982)). A court may

deny a motion for leave to amend where there has been “undue delay, bad faith or

dilatory motive on the part of the movant, repeated failure to cure deficiencies by


                                             4
amendments previously allowed, undue prejudice to the opposing party by virtue of

allowance of the amendment, futility of amendment, etc. . . . .” Id. (quoting Foman v.

Davis, 371 U.S. 178, 182 (1962)).

       Usually, “[t]he futility question is functionally equivalent to the question whether a

complaint may be dismissed for failure to state a claim . . . .” Gohier v. Enright, 186 F.3d

1216, 1218 (10th Cir. 1999) (citations omitted). In reviewing a motion to dismiss under

Fed. R. Civ. P. 12(b)(6), the Court “must accept all the well-pleaded allegations of the

complaint as true and must construe them in the light most favorable to the plaintiff.” In

re Gold Res. Corp. Sec. Litig., 776 F.3d 1103, 1108 (10th Cir. 2015) (quotation omitted).

To survive a motion to dismiss, the complaint does not need to contain “detailed factual

allegations,” but it “must contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 570 (2007)).

       There are situations, however, when the Court may take judicial notice of

undisputed facts that are established in the case record, and this is such a case. As the

Tenth Circuit has noted, “[a] proposed amendment is futile if the complaint, as

amended, would be subject to dismissal for any reason, including that the amendment

would not survive a motion for summary judgment.” Watson ex rel. Watson v. Beckel,

242 F.3d 1237, 1239-40 (10th Cir. 2001) (citing Jefferson Cty. Sch. Dist. No. R-1 v.

Moody’s Inv’r’s Servs., Inc., 175 F.3d 848, 859 (10th Cir. 1999); Bauchman v. W. High

Sch., 132 F.3d 542, 561 (10th Cir.1997)). As discussed below, some material

allegations in the proposed amended complaint here directly contradict facts




                                              5
established on the earlier motion for summary judgment, and the discrepancies cannot

be ignored.

III.   Discussion

       To state a claim for retaliatory prosecution, Mr. Rubi must demonstrate that:

(1) “he was engaged in a constitutionally protected activity;” (2) that the defendant

official’s “action caused him to suffer an injury that would chill a person of ordinary

firmness from continuing to engage in that activity;” (3) the official’s “action was

substantially motivated as a response to his exercise of his First Amendment speech

rights[;]” Cowley v. W. Valley City, 782 F. App'x 712, 720 (10th Cir. 2019) (quoting

Becker v. Kroll, 494 F.3d 904, 925 (10th Cir. 2007) (brackets omitted)), and (4) that the

official urging prosecution had “a retaliatory motive . . . combined with an absence of

probable cause[,]” id. (quoting Hartman v. Moore, 547 U.S. 250, 265 (2006); citing

Becker, 494 F.3d at 925). Here, Mr. Rubi submits that he complained about a municipal

employee—a constitutionally protected activity (Doc. 33-1 ¶ 29); Officer Nazario and

Chief Turrieta cited him in retaliation for his complaint (id. ¶ 52); their “express purpose”

in citing him was to harm and harass him in retaliation for his complaint (id.); and they

did not have probable cause to cite him (id. ¶ 58).

       Defendants argue that the motion to amend is futile and should be denied on

qualified immunity grounds because arguable probable cause existed to cite Mr. Rubi

for disorderly conduct. See Doc. 34 at 4-8. Mr. Rubi agrees that “the core issue before

the Court” is whether there is “arguable probable cause[,]” which is necessary to

maintain his claim for retaliatory prosecution. Doc. 35 at 1 (citation omitted).




                                              6
       In analyzing a motion to dismiss a First Amendment retaliatory prosecution claim,

the Court must determine whether the defendant officer had arguable probable cause.

Fenn v. City of Truth or Consequences, No. 2:18-CV-00634 WJ/GW, 2019 WL 943518,

at *3 (D.N.M. Feb. 26, 2019) (citing Mocek v. City of Albuquerque, 813 F.3d 912, 931-32

(10th Cir. 2015)). “Arguable probable cause exists where ‘a reasonable police officer in

the same circumstances . . . and possessing the same knowledge as the officer in

question could have reasonably believed that probable cause existed in light of well-

established law.’” Id. at *4 (quoting Felders ex rel. Smedley v. Malcom, 755 F.3d 870,

879 (10th Cir. 2014)). “Arguable probable cause is another way of saying that the

officers’ conclusions rest on an objectively reasonable, even if mistaken, belief that

probable cause exists.” Id. (quoting Stonecipher v. Valles, 759 F.3d 1134, 1141 (10th

Cir. 2014)).

       Defendants submit that the Amended Complaint ignores and contradicts

evidence established in the record. Doc. 34 at 3-5. In relevant part, Mr. Rubi summarily

states that Officer Nazario and Chief Turrieta charged him with disorderly conduct

“without having performed any investigation . . . .” Doc. 33-1 ¶ 52. This allegation is

flatly contradicted by the record established on summary judgment. Defendants point to

Officer Nazario’s affidavit, in which she stated that she took statements from Mr. Rubi,

Mr. Padilla, and Ms. Reynaga on June 8, 2017. See Doc. 19-1 ¶¶ 4-10, 12, 15, 19; see

also Docs. 19-1-A (Ms. Reynaga’s written statement, dated June 8, 2017); 34 at 3

(citing Doc. 19 at 4). As the Court noted in its August 15, 2019 Memorandum Opinion

and Order, “Mr. Rubi disagrees with both Mr. Padilla’s and Ms. Reynaga’s versions of

the altercation, but he does not dispute that each gave their statements to Officer


                                             7
Nazario.” Doc. 32 at 2 (citing Doc. 27 at 2). In his reply brief, Mr. Rubi acknowledges

that Officer Nazario took “clearly conflicting statements” from the three individuals but

does not explain why her efforts do not qualify as an investigation. See Doc. 35 at 2.

       Defendants next contend that Officer Nazario’s investigation provided arguable

probable cause to issue the disorderly conduct citation. See Doc. 34 at 6-8. The

Mountainair Ordinance defines disorderly conduct in relevant part as either “[e]ngaging

in any public place in a violent, abusive[,] indecent, or otherwise disorderly conduct

which creates a clear and present danger of violence or . . . [u]sing in any public place

fighting words which by their very utterance are likely to provoke a violent reaction in an

average person to whom such words are addressed.” Mountainair Ordinance § 7-1-

5(A), (E). Examining N.M. Stat. Ann. § 30-20-1A, the state counterpart to § 7-1-5, the

Tenth Circuit has noted:

       Under New Mexico law, disorderly conduct must meet two requirements.
       The first requirement is that the conduct itself fall into one of the categories
       enumerated in the statute by being violent, abusive, indecent, profane,
       boisterous, unreasonably loud, or otherwise disorderly. [N.M. Stat. Ann. §
       30-20-1(A).] The second prong measures the potential effect of the conduct
       on others, requiring that it “tend to disturb the peace.” New Mexico v. Oden,
       484 P.2d 1273, 1274 (N.M. Ct. App. 1971) (holding that “tend to disturb the
       peace” is an independent element of disorderly conduct). Disturbing the
       peace requires “an act of violence, or . . . an act likely to produce violence,
       or which, by causing consternation and alarm, disturbs the peace and quiet
       of the community.” New Mexico v. Florstedt, 419 P.2d 248, 249 (N.M. 1966).

Fogarty v. Gallegos, 523 F.3d 1147, 1156-57 (10th Cir. 2008).

       Thus, under the first prong Defendants must show that Officer Nazario had

probable cause to believe that Mr. Rubi was either (A) engaging in “violent, abusive[,]

indecent, or otherwise disorderly conduct” or (B) using “fighting words” in a public place.

See New Mexico v. Salas, 986 P.2d 482, 486 (N.M. Ct. App. 1999). The record


                                              8
evidence shows that Officer Nazario took statements from Mr. Padilla and Ms.

Reynaga, both of whom averred that Mr. Rubi threatened to “kick [Mr. Padilla’s] ass.”

See Docs. 19-1 ¶¶ 13, 18; 19-1-A at 2.

       Mr. Rubi argues not that the alleged statements do not meet the first prong of a

disorderly conduct charge,4 but that Officer Nazario relied too heavily on Mr. Padilla’s

and Ms. Reynaga’s versions of the altercation and failed to question two other alleged

witnesses. See Doc. 35 at 2. He fails to cite any authority to support his argument. Id.

As Defendants correctly observe, Officer Nazario was “entitled to rely on the statement

of a witness unless there is some reason to believe the information is not reasonably

trustworthy.” Doc. 34 at 7 (citing Romero v. Fay, 45 F.3d 1472, 1476 (10th Cir. 1995));

see also Lassiter v. Carver, No. 16-CV-1008 SMV/CG, 2017 WL 3208531, at *3 (D.N.M.

May 1, 2017) (“A police officer can base a probable cause determination on a witness’s

statement alone.”) (citing Romero, 45 F.3d at 1476). Mr. Rubi claims that Officer

Nazario knew that Ms. Reynaga has a 2013 felony narcotic conviction; he does not

explain why this would make her inherently incredible, however. Doc. 35 at 2. The Tenth

Circuit has also found that an officer who has “interview[ed] witnesses and conclude[d]

probable cause exists to arrest” is not then obligated to interview potential alibi

witnesses. See Romero, 45 F.3d at 1476. Mr. Rubi fails to cite any authority to support

his proposition that Officer Nazario erred in failing to seek out the other two witnesses



4 Nor, the undersigned posits, could he so argue. The Tenth Circuit has held that “the very
definition of ‘fighting words,’” is “words [that] cause [somebody] to fight or become angry[.]” York
v. City of Las Cruces, No. CV 06-683 MCA/CEG, 2007 WL 9734088, at *5 (D.N.M. May 31,
2007), aff’d, 523 F.3d 1205 (10th Cir. 2008) (quoting Johnson v. Campbell, 332 F.3d 199, 213
(3d Cir. 2003)). As explained below, the facts here clearly support a finding that Officer Nazario
reasonably believed that Mr. Rubi used fighting words.

                                                 9
before issuing the citation. See Doc. 35 at 2. Thus, Defendants have met their burden to

show that Officer Nazario had probable cause to believe that Mr. Rubi had engaged in

“violent, abusive[,] indecent, or otherwise disorderly conduct” or had used “fighting

words” in a public place.

       As to the second prong, Defendants must show that Officer Nazario had

probable cause to believe that Mr. Rubi’s words and/or conduct “create[d] a clear and

present danger of violence or” were “likely to provoke a violent reaction in an average

person to whom such words are addressed.” See Mountainair Ordinance § 7-1-5(A),

(E); see also Salas, 986 P.2d at 486-87. Again, Mr. Rubi does not argue that his alleged

conduct would not have created a danger of violence or provoked a violent reaction in

an average person, but argues that there is “a genuine dispute of material fact . . . as to

whether . . . Officer Nazario’s [sic] reasonably believe[d] that probable cause existed.”

Doc. 35 at 2. The undersigned disagrees. Ms. Reynaga told Officer Nazario that after

Mr. Rubi threatened to “kick [Mr. Padilla’s] ass[,]” Mr. Padilla accepted the proffered

“invitation to exchange fisticuffs[,]”Johnson, 332 F.3d at 212 (quotation omitted), and

responded, “Well let’s go, bitch.” Doc. 19-1-A at 2. It was at that point that Ms. Reynaga

physically separated the two men. Docs. 19-1 ¶ 18; 19-1-A at 2. It is clear that Officer

Nazario had information that would lead a reasonable officer to conclude that Mr. Rubi’s

words had provoked a violent reaction.

       As the record clearly demonstrates, Officer Nazario made the objectively

reasonable conclusion—even if she was ultimately mistaken—that arguable probable

cause existed to cite Mr. Rubi for disorderly conduct. Because Mr. Rubi cannot show

that Officer Nazario or Chief Turrieta lacked arguable probable cause in citing him for


                                            10
disorderly conduct, the Amended Complaint is futile – it could not survive a motion to

for summary judgment given the undisputed facts already established in the record.5

Thus, the undersigned recommends that the Court deny Mr. Rubi’s motion to amend.

IV.    Conclusion and Recommendation

       I recommend the Court find that Mr. Rubi cannot demonstrate that Officer

Nazario or Chief Turrieta lacked arguable probable cause to cite him for disorderly

conduct. As a result, the undersigned recommends that the Court deny the motion to

amend as futile.

       IT IS HEREBY RECOMMENDED that Plaintiff’s Opposed Motion to File

Amended Complaint (Doc. 33) be denied.

THE PARTIES ARE FURTHER NOTIFIED THAT WITHIN 14 DAYS OF SERVICE of a
copy of these Proposed Findings and Recommended Disposition they may file written
objections with the Clerk of the District Court pursuant to 28 U.S.C. § 636(b)(1). A
party must file any objections with the Clerk of the District Court within the
fourteen-day period if that party wants to have appellate review of the proposed
findings and recommended disposition. If no objections are filed, no appellate
review will be allowed.




                                      ________________________________________
                                      UNITED STATES MAGISTRATE JUDGE


5The Hartman Court opined that in very rare cases, a lack of probable cause may not be
dispositive, as “its presence does not guarantee that inducement was not the but-for fact in a
prosecutor’s [charging] decision.” 547 U.S. at 265. Mr. Rubi does not allege that Defendants
had such a retaliatory animus. See Doc. 33-1. Further, the undersigned does not believe any
such allegation would be plausible where Officer Nazario sought advice from the Assistant
District Attorney before issuing the citation, and where she issued an identical citation to Mr.
Padilla. See Docs. 19-1 ¶ 22; 19-2 ¶ 5.

                                                11
